Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-23, 26-30, 32-41, 44, and 46-48 are pending.  Claim 34 is withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1, 12 (see [0007] of instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21, 29, and 32 are objected to because of the following informalities:  
Claims 21, 29, 32 recites "the column" and “the chromatography column”.  The Examiner suggests picking consistent language throughout the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 26-30, 32 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “the mobile phase molecules”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not been previously defined.  Dependent claims are rejected as well. 
Claim 23 recites the limitations "a chromatography column”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined. 
Claim 28 recites the limitations "a stationary phase”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined. 
Claim 47 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 26, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge). 
In regard to claim 21, Galinada teaches a method of flow in liquid chromatography separations for retained an unretained solutes (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  
Galinada teaches providing a chromatography column having a column housing and a stationary phase (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches introducing a mobile phase into the column (abstract; 1. Introduction; 3.3 Chromatographic Conditions). 
Galinada teaches applying microwave radiation to the chromatography column to increase the molecular motion of the mobile phase molecules, cause increased molecular motion of the analyte molecules within the mobile phase, and increase the molecular motion of analytes within the stationary phase (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  
Galinada teaches applying microwave radiation lowers the viscosity of the mobile phase (4.4 Column Temperature and Heat Transfer). 
Galinada does not teach turbulent flow conditions.  Galinada does not teach reducing the residual layer within a turbulent phase.  
Edge teaches fluid dynamics of the mobile phase affect the performance of separation (pg. 91).  Edge teaches turbulent flow chromatography provides advantages such as minimal 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to operate at turbulent flow conditions and reduce a laminar layer, as taught by Edge, in the method of Galinada in order to enhance chromatographic performance, create a flat velocity profile, reduce band broadening, even mass transfer and optimize separations.  One of ordinary skill in the art would be motivated to operate at an optimal flow rate in accordance with the van Deemter equation which governs flow of fluids. 
In regard to claim 22, Galinada teaches a direction of the separation is consistent with turbulent chromatography (abstract; 1. Introduction; 3.3 Chromatographic Conditions). 
In regard to claim 26, Galinada teaches the mobile phase includes polar liquids (abstract; 1. Introduction; 3.3 Chromatographic Conditions). 
In regard to claim 29, Galinada teaches the microwave radiation enhances flow conditions already present in the column at a lower flow rate (abstract; 1. Introduction; 3.3 Chromatographic Conditions; 4.4 Column Temperature and Heat Transfer). 
claim 30, Galinada teaches applying microwave radiation is performed only during the intervals within a separation where peak-free regions of the chromatogram are being eluted (abstract; 1. Introduction; 3.3 Chromatographic Conditions). 
In regard to claim 32, Galinada teaches the chromatography column and the stationary phase are constructed of materials that do not absorb microwave radiation (abstract; 1. Introduction; 3.3 Chromatographic Conditions; 4.4 Column Temperature and Heat Transfer).  Galinada teaches microwave radiation directly heats only the mobile phase and analytes but not the column and any temperature elevation to the column is due to heat convectively transferred to the column housing and stationary phase particles (abstract; 1. Introduction; 3.3 Chromatographic Conditions; 4.4 Column Temperature and Heat Transfer). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge), as noted above, further in view of Temperature Pulsing for Controlling Chromatographic Resolution in Capillary Liquid Chromatography by Causon et al. (Causon). 
In regard to claim 23, modified Galinada teaches the limitations as noted above.  Galinada does not teach a fused core column. 
Causon teaches liquid chromatography (abstract).  Causon teaches a fused core column (Experimental Section).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fused core column, as taught by Causon, in the . 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge), as noted above, further in view of Turbulent flow chromatography in bioanalysis: a review by Couchman (Couchman). 
In regard to claim 27, Galinada teaches all the limtiations as noted above.  Galinada does not teach separating molecules according to their size using classical size exclusion chromatography. 
Couchman teaches separating molecules according to their size using classical size exclusion chromatography (abstract).  Couchman teaches size exclusion and turbulent flow chromatography separate larger and smaller molecules from one another (abstract). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate molecules according to classical size exclusion chromatography, as taught by Couchman, in the method of Galinada as size exclusion chromatography and turbulent flow chromatography are both methods used to separate large and small molecules from one another. 
In regard to claim 28, Couchman teaches the size exclusion is accomplished using a column composed of pores that allow only molecules below a certain molecular weight to enter and the separation is run at a linear velocity sufficiently high to induce turbulent flow (abstract; Historical development and turbulent flow theory). 
. 
Claims 33, 35-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge) further in view of Temperature Pulsing for Controlling Chromatographic Resolution in Capillary Liquid Chromatography by Causon et al. (Causon) further in view of Turbulent flow chromatography in bioanalysis: a review by Couchman (Couchman). 
In regard to claim 33, Galinada teaches a method of enhancing flow in liquid chromatography separations (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches a method of flow in liquid chromatography separations for retained an unretained solutes (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  
Galinada teaches applying microwave radiation to the chromatography column to enhance the molecular motion of the mobile phase molecules, cause increased molecular motion of the analyte molecules within the mobile phase, and increase the molecular motion of analytes within the stationary phase (abstract; 1. Introduction; 3.3 Chromatographic 
Galinada does not teach turbulent flow conditions.  
Edge teaches fluid dynamics of the mobile phase affect the performance of separation (pg. 91).  Edge teaches turbulent flow chromatography provides advantages such as minimal loss in chromatographic performance (pg. 91).  Edge teaches as flow rate increase, the flow profile changes (pg. 99).  Edge teaches turbulent flow system provide a velocity profile which is flat and variations in dispersion are minimal (pg. 99).  Edge teaches turbulent flow results in even mass transfer within the mobile phase and reduced band broadening (pg. 99).  Edge teaches laminar flow has a disadvantage of poor mass transfer due to a lack of convective motion (pg. 101).  Edge teaches flow rate is chosen to give an optimal value in accordance with the van Deemter equation (pg. 101).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to operate at turbulent flow conditions and minimizes a laminar layer, as taught by Edge, in the method of Galinada in order to enhance chromatographic performance, create a flat velocity profile, reduce band broadening, even mass transfer and optimize separations.  One of ordinary skill in the art would be motivated to operate at an optimal flow rate in accordance with the van Deemter equation which governs flow of fluids. 
Modified Galinada does not teach a fused core column.  Causon teaches liquid chromatography (abstract).  Causon teaches a fused core column (Experimental Section).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively 
Modified Galinada does not teach eluting analytes in order of molecular weight.
Couchman teaches separating molecules according to their size using classical size exclusion chromatography (abstract).  Couchman teaches size exclusion and turbulent flow chromatography separate larger and smaller molecules from one another (abstract). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate molecules in order of molecular weight, as taught by Couchman, in the method of Galinada as size exclusion chromatography and turbulent flow chromatography are both methods used to separate large and small molecules from one another. 
In regard to claim 35, Galinada teaches applying microwave radiation does not form a radial temperature gradient in the column (4.4 Column Temperature and Heat Transfer). 
In regard to claim 36, Galinada teaches a method of enhancing flow in liquid chromatography separations for retained an unretained solutes (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches applying microwave radiation to the chromatography column to enhance the molecular motion of the mobile phase molecules, cause increased molecular motion of the analyte molecules within the mobile phase, and increase the molecular motion of analytes within the stationary phase (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches applying microwave radiation lowers the viscosity of the mobile phase (4.4 Column Temperature and Heat Transfer).  Galinada teaches a change of the mobile phase in a re-equilibration stage of a gradient run in 
Galinada does not teach turbulent flow conditions.  
Edge teaches fluid dynamics of the mobile phase affect the performance of separation (pg. 91).  Edge teaches turbulent flow chromatography provides advantages such as minimal loss in chromatographic performance (pg. 91).  Edge teaches as flow rate increase, the flow profile changes (pg. 99).  Edge teaches turbulent flow system provide a velocity profile which is flat and variations in dispersion are minimal (pg. 99).  Edge teaches turbulent flow results in even mass transfer within the mobile phase and reduced band broadening (pg. 99).  Edge teaches laminar flow has a disadvantage of poor mass transfer due to a lack of convective motion (pg. 101).  Edge teaches flow rate is chosen to give an optimal value in accordance with the van Deemter equation (pg. 101).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to operate at turbulent flow conditions and minimizes a laminar layer, as taught by Edge, in the method of Galinada in order to enhance chromatographic performance, create a flat velocity profile, reduce band broadening, even mass transfer and optimize separations.  One of ordinary skill in the art would be motivated to operate at an optimal flow rate in accordance with the van Deemter equation which governs flow of fluids. 
In regard to claim 37, Couchman teaches larger molecules are eluted earlier than smaller molecules (abstract; Historical development and turbulent flow theory). 
claim 38, Couchman teaches molecules are eluted either one molecule at a time regardless of size or in order of smaller molecules before larger molecules (abstract; Historical development and turbulent flow theory). 
In regard to claim 40, Couchman teaches a size exclusion step accomplished using a column composed of pores that allow only molecules below a certain molecular weight to enter and the separation is run at a linear velocity sufficiently high to induce turbulent flow (abstract; Historical development and turbulent flow theory). 
Causon teaches liquid chromatography (abstract).  Causon teaches a fused core column (Experimental Section).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fused core column, as taught by Causon, in the method of modified Galinada as a fused core column is a known type of chromatography column for liquid separations. 
In regard to claim 41, Galinada teaches varying the flow rate at which the column is operated (abstract; 1. Introduction; 3.3 Chromatographic Conditions). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge) further in view of Temperature Pulsing for Controlling Chromatographic Resolution in Capillary Liquid Chromatography by Causon et al. (Causon) further in view of Turbulent flow chromatography in bioanalysis: a review by Couchman (Couchman), as noted above, further in view of Microwave high performance liquid chromatography with UV-visible detection; Application to vitamins determination by Terol et al. (Terol). 
In regard to claim 39, modified Galinada teaches the limitations as noted above.  
Modified Galinada does not teach an enthalpic method. 
Terol teaches microwave assisted liquid chromatography (abstract).  Terol teaches temperature influences chromatographic retention due to the enthalpy term of the van’t Hoff equation (3.5 Studies under isothermal conditions).  One of ordinary skill in the art at the time the invention was effectively filed would recognize that temperature variations in chromatography are enthalphic. 
Claims 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge) in view of Turbulent flow chromatography in bioanalysis: a review by Couchman (Couchman). 
In regard to claim 44, Galinada teaches a method of enhancing flow in liquid chromatography separations for retained an unretained solutes (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches applying microwave radiation to the chromatography column to enhance the molecular motion of the mobile phase molecules, cause increased molecular motion of the analyte molecules within the mobile phase, and increase the molecular motion of analytes within the stationary phase (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  Galinada teaches applying microwave radiation lowers the viscosity of the mobile phase (4.4 Column Temperature and Heat Transfer).  
Galinada does not teach turbulent flow conditions.  
Edge teaches fluid dynamics of the mobile phase affect the performance of separation (pg. 91).  Edge teaches turbulent flow chromatography provides advantages such as minimal loss in chromatographic performance (pg. 91).  Edge teaches as flow rate increase, the flow profile changes (pg. 99).  Edge teaches turbulent flow system provide a velocity profile which is flat and variations in dispersion are minimal (pg. 99).  Edge teaches turbulent flow results in even mass transfer within the mobile phase and reduced band broadening (pg. 99).  Edge teaches laminar flow has a disadvantage of poor mass transfer due to a lack of convective motion (pg. 101).  Edge teaches flow rate is chosen to give an optimal value in accordance with the van Deemter equation (pg. 101).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to operate at turbulent flow conditions and minimizes a laminar layer, as taught by Edge, in the method of Galinada in order to enhance chromatographic performance, create a flat velocity profile, reduce band broadening, even mass transfer and optimize separations.  One of ordinary skill in the art would be motivated to operate at an optimal flow rate in accordance with the van Deemter equation which governs flow of fluids. 
Modified Galinada does not teach size exclusion chromatography and restriction of small molecules to the stationary phase thereby to elute large molecules before small molecules. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate molecules according to classical size exclusion chromatography, as taught by Couchman, in the method of Galinada as size exclusion chromatography and turbulent flow chromatography are both methods used to separate large and small molecules from one another. 
Galinada teaches said large pore column comprises large diameter particles having a diameter of approximately 50 um or more (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  
Edge teaches operating at linear velocity sufficiently high to induce turbulent flow (pg. 91; pg. 99). 
In regard to claim 46, modified Galinada does not explicitly teach the large diameter particles are deformation resistant to not deform during separation.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize particles which are deformation resistant during separation in order to perform a desired separation.  One of ordinary skill in the art at the time the invention was effectively filed would 
In regard to claim 48, Couchman teaches separating molecules according to their size using classical size exclusion chromatography (abstract; Historical development and turbulent flow theory). 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Influence of Microwave Irradiation on the Mass-Transfer Kinetics of Propylbenzene in Reversed-Phase Liquid Chromatography by Galinada et al. (Galinada) in view of Turbulent flow chromatography in bioanalysis by Tony Edge (Edge) in view of Turbulent flow chromatography in bioanalysis: a review by Couchman (Couchman), as noted above, further in view of Microwave high performance liquid chromatography with UV-visible detection; Application to vitamins determination by Terol et al. (Terol). 
In regard to claim 47, modified Galinada teaches the limitations as noted above. Modified Galinada does not teach an enthalpic method. 
Terol teaches microwave assisted liquid chromatography (abstract).  Terol teaches temperature influences chromatographic retention due to the enthalpy term of the van’t Hoff equation (3.5 Studies under isothermal conditions).  One of ordinary skill in the art at the time the invention was effectively filed would recognize that temperature variations in chromatography are enthalphic. 
Response to Arguments
Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that the claims are directed towards use for both retained and unretained solutes or analytes; this limitation fundamentally distinguishes over the prior art; none of the references teach the use of microwave radiation to enhance mixing in turbulent flow chromatography for both retained and unretained analytes, the Examiner does not find this persuasive. 
The rejection above addresses these claim amendments.  
As noted above: Galinada teaches a method of flow in liquid chromatography separations for retained an unretained solutes (abstract; 1. Introduction; 3.3 Chromatographic Conditions).  
The combination of Galinada and Edge teaches microwave radiation and turbulent flow chromatography. 
In regard to the applicant’s arguments the benefits of turbulent chromatography do not extend to retained analytes due to band broadening and the inability to achieve a completely turbulent mobile phase; one with skill would not think to apply turbulent flow chromatography for both retained and unretained analytes because microwave radiation is considered a heating, not a mixing method; the flow rates of turbulent flow chromatography are not favorable to retaining large analytes which are washed away in the waste stream under turbulent flow conditions; the potential adverse impact on mass transfer in the stationary phase; the art teaches away from the use of microwave radiation in turbulent flow for these very reasons, the Examiner does not find this persuasive. 
The claims require increasing molecular motion of the mobile phase molecules.  The prior art teaches these limitations.  The claims do not exclude heating from microwave 
The term “large analytes” is a relative term.  Furthermore, retaining large analytes is not claimed.   Exclusion of impacts on mass transfer is not claimed.  Band broadening, or a lack thereof, is not claimed. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  The arguments do not point to any citations stating that microwave radiation cannot be used in turbulent flow. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777